DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand et al. (US Publication No. 2020/0303623) in view of Leobandung (US Publication No. 2020/0006656).
Regarding claim 1, Wiegand discloses a semiconductor structure, comprising:
a substrate (108)
a gate structure (1006) over the substrate
a source/drain (S/D) contact structure (1012) adjacent to the gate structure
a layer of dielectric material (128) over the S/D contact structure
a conductor layer (1018) over and in contact with the layer of dielectric material and above the S/D contact structure
an interconnect structure (1019) over and in contact with the conductor layer
Wiegand does not specifically disclose a layer of resistive material on the S/D contact structure.  However, Leobandung discloses a resistive material (230/219) in which a conductor (250) penetrates through a dielectric (240) and is in contact with a resistive material (230).  Elements 230 and 219 are being interpreted as resistive materials because they are made of the same material as disclosed in the specification of the instant application.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the structure of Wiegand to include this resistive material to both protect the layers below during processing and prevent current leakage (paragraph 56).
Regarding claim 2, Wiegand discloses the layer of dielectric material (128) is in contact with the S/D contact structure (1012).
Regarding claim 3, Wiegand discloses the substrate comprises an S/D region (1004) adjacent to the gate structure (1006), and wherein the S/D contact structure (1012) is in contact with the S/D region (1004).
Regarding claim 4, Wiegand discloses the interconnect structure (1019) comprises an other conductor layer (1020) and an other layer of dielectric material (124) substantially coplanar with the other conductor layer, and wherein the other conductor layer is over and in contact with the conductor layer (1018).
Regarding claim 5, Wiegand discloses the limitations as discussed in the rejection of claim 1 above.  Wiegand does not disclose a separation between the conductor layer and the S/D contact structure is from about 5 nm to about 20 nm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified this distance to be within this range to minimize device size to increase performance, while avoiding crosstalk among features, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Wiegand discloses the layer of dielectric material comprises a first dielectric material (128) and a second dielectric material (124), wherein the first dielectric material is proximate to the S/D contact structure (1012), wherein the second dielectric material (124) is proximate to the conductor layer (1018), and wherein the first dielectric material is different from the second dielectric material (paragraphs 70 and 83).
Regarding claim 7, Wiegand discloses the layer of dielectric material comprises a first dielectric material (128) and a second dielectric material (124), wherein the first dielectric material is between the S/D contact structure (1012) and the conductor layer (1018), wherein the second dielectric material (124) is adjacent to first and second sides of the first dielectric material, and wherein the first dielectric material is different from the second dielectric material (paragraphs 70 and 83).
Regarding claim 8, Wiegand discloses a semiconductor structure, comprising:
a substrate (108)
a gate structure (1006) over the substrate
first (1012) and second (1008) source/drain (S/D) contact structures adjacent to first and second sides of the gate structure (1006), respectively
a layer of dielectric material (128) over the first S/D contact structure (1012)
a first conductor layer (1018) over and in contact with the layer of dielectric material
a second conductor layer (118) formed through the layer of dielectric material and in contact with the second S/D contact structure (1008)
an interconnect structure (1019/120) formed over and in contact with the first and second conductor layers
Wiegand does not specifically disclose a layer of resistive material on the S/D contact structure.  However, Leobandung discloses a resistive material (230/219) in which a conductor (250) penetrates through a dielectric (240) and is in contact with a resistive material (230).  Elements 230 and 219 are being interpreted as resistive materials because they are made of the same material as disclosed in the specification of the instant application.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the structure of Wiegand to include this resistive material to both protect the layers below during processing and prevent current leakage (paragraph 56).
Regarding claim 9, Wiegand discloses the layer of dielectric material (128) is in contact with the first S/D contact structure (1012) and over the gate structure (1006).
Regarding claim 10, Wiegand discloses the first (1018) and second conductor layers (118) are substantially coplanar with each other (Figure 10).
Regarding claim 11, Wiegand discloses the substrate comprises a first S/D region (1004) and a second S/D region (1002), and wherein the first (1012) and second contact (1008) structures are in contact with the first and second S/D regions, respectively (Figure 10).
Regarding claim 12, Wiegand discloses the limitations as discussed in the rejection of claim 8 above.  Wiegand does not disclose a thickness of the layer of dielectric material is from about 5nm to about 20 nm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified this thickness to be within this range to minimize device size to increase performance, while avoiding crosstalk among features, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Wiegand discloses the layer of dielectric material comprises a first dielectric material (128) and a second dielectric material (124) surrounding the first dielectric material, wherein the first dielectric material is different from the second dielectric material (paragraphs 70 and 83).
Regarding claim 14, Wiegand discloses the interconnect structure (1019) comprises a third conductor layer (122B), a fourth conductor layer (1016), and an other layer of dielectric material (126) substantially coplanar with the third and fourth conductor layers, wherein the third conductor layer is over and in contact with the first conductor layer, and wherein the fourth conductor layer is over and in contact with the second conductor layer (Figure 8K).
Regarding claim 15, Wiegand discloses a method for forming a semiconductor structure, comprising:
forming a gate structure (1006) over a substrate (108)
forming first (1012) and second (1008) source/drain (S/D) contact structures adjacent to first and second sides of the gate structure (1006), respectively
forming a layer of dielectric material (128) over the first (1012) and second (1008) S/D contact structures
forming a first conductor layer (1018) over and separated from the first S/D contact structure and in contact with the layer of dielectric material
forming a second conductor layer (118) through the layer of dielectric material (128) and in contact with the second S/D contact structure
forming an interconnect structure (1019/120) over and in contact with the first and second conductor layers
Wiegand does not specifically disclose a layer of resistive material on the S/D contact structure.  However, Leobandung discloses a resistive material (230/219) in which a conductor (250) penetrates through a dielectric (240) of different material and is in contact with a resistive material (230).  Elements 230 and 219 are being interpreted as resistive materials because they are made of the same material as disclosed in the specification of the instant application.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the structure of Wiegand to include this resistive material to both protect the layers below during processing and prevent current leakage (paragraph 56).
Regarding claim 16, Wiegand discloses the limitations as discussed in the rejection of claim 15 above.  Wiegand does not disclose a thickness of the layer of dielectric material is from about 5nm to about 20 nm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified this thickness to be within this range to minimize device size to increase performance, while avoiding crosstalk among features, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Wiegand discloses forming the second conductor layer (118) comprises selectively growing a layer of conductive material over the second S/D contact structure (1008) while exposing the layer of dielectric material (paragraph 93).
Regarding claim 18, Wiegand discloses forming the first conductor layer comprises forming a recess structure in the layer of dielectric material, wherein a bottom surface of the recess structure is separated from the first S/D contact structure (Figure 8G; paragraph 41).
Regarding claim 19, Wiegand discloses forming the first conductor layer comprises forming a recess structure to expose the first S/D contact structure (Figure 8G; paragraph 41).
Regarding claim 20, Wiegand discloses forming the interconnect structure (1019/120) comprises: forming an other layer of dielectric material (124) over the first and second conductor layers; and forming other conductor layers (1020/122) through the other layer of dielectric material and in contact with the first and second conductor layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571)270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/N.R.P/      9/9/2022Examiner, Art Unit 2897